
	

113 S2632 IS: William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2632
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide for the expedited processing of unaccompanied alien children illegally entering the
			 United States, and for other purposes.
	
	1.Equal treatment of unaccompanied alien childrenSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (8 U.S.C. 1232) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)by amending the paragraph heading to read as follows: Rules for unaccompanied alien children;(ii)in subparagraph (A), by striking who is a national or habitual resident of a country that is contiguous with the United States;(iii)in subparagraph (B)—(I)in the matter preceding clause (i), by striking may and inserting shall; and(II)in clause (ii), by inserting not later than 72 hours after the child is screened under paragraph (4) by placing the child on the
			 next available flight to such country, subject to determinations of cost,
			 feasibility and any repatriation agreements with such country before the period at the end; and(iv)in subparagraph (C), by striking countries contiguous to the United States and inserting countries from which large numbers of unaccompanied alien children are unlawfully entering the
			 United States;(B)in paragraph (4)—(i)by striking Within 48 hours of and inserting the following:(A)In generalNot later than 48 hours after; and(ii)by striking Nothing in this paragraph and inserting the following:(B)Gang affiliationIf an immigration officer determines that an unaccompanied alien child is, or has been, affiliated
			 with a criminal street gang (as defined in section 521(a) of title 18,
			 United States Code), the child shall be treated in accordance with
			 paragraph (2)(B).(C)Savings provisionNothing in this paragraph; and (C)in paragraph (5)(D), by striking from a contiguous country subject to exceptions under subsection (a)(2) and inserting described in paragraph (2)(A); and(2)in subsection (c)—(A)by striking paragraphs (2) through (4);(B)by redesignating paragraphs (5) and (6) as paragraphs (3) and (4), respectively; and(C)by inserting after paragraph (1) the following:(2)Mandatory detention for unaccompanied alien childrenAn
			 unaccompanied alien child who is apprehended by U.S. Border Patrol or U.S.
			 Immigration and Customs Enforcement shall be detained and remain in
			 the custody of the Department of Homeland Security until the child—(A)voluntarily departs from the United States in accordance with section 240B of the Immigration and
			 Nationality Act (8 U.S.C. 1229c);(B)is expeditiously removed from the United States in accordance with—(i)an order of removal issued in accordance with section 235(b)(1) of such Act (8 U.S.C. 1225(b)(1));
			 or(ii)a final order of removal issued at the conclusion of special removal proceedings conducted pursuant
			 to section 240 of such Act (8 U.S.C. 1229a); or(C)is legally admitted into the United States as—(i)a refugee under section 207 of such Act (8 U.S.C. 1157); or(ii)an asylee under section 208 of such Act (8 U.S.C. 1158)..2.Expedited due process and screening of unaccompanied alien children(a)In generalChapter 4 of the Immigration and Nationality Act is amended by inserting after section 235A the
			 following:235B.Humane and expedited inspection and screening for unaccompanied alien children(a)Defined termIn this section, the term asylum officer means an immigration officer who—(1)has had professional training in country conditions, asylum law, and interview techniques
			 comparable to that provided to full-time adjudicators of applications
			 under section 208, and(2)is supervised by an officer who—(A)meets the condition described in paragraph (1); and(B)has had substantial experience adjudicating asylum applications.(b)Proceeding(1)In generalNot later than 7 days after the screening of an unaccompanied alien child under section 235(a)(4)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(4)), an immigration judge shall conduct a proceeding to inspect, screen, and
			 determine the status of an unaccompanied alien child who is an applicant
			 for admission to the United States.(2)Biometric data collectionThe inspection and screening required under paragraph (1) shall include the collection of biometric
			 data from each unaccompanied alien child, including photographs and
			 fingerprints.(3)Time limitNot later than 72 hours after the conclusion of a proceeding with respect to an unaccompanied alien
			 child under this section, the immigration judge who conducted such
			 proceeding shall issue an order pursuant to subsection (e).(c)Conduct of proceeding(1)Authority of immigration judgeThe immigration judge conducting a proceeding under this section—(A)shall administer oaths, receive evidence, and interrogate, examine, and cross-examine the alien and
			 any witnesses;(B)may issue subpoenas for the attendance of witnesses and presentation of evidence; and(C)is authorized to sanction by civil money penalty any action (or inaction) in contempt of the
			 judge’s proper exercise of authority under this Act.(2)Form of proceedingA proceeding under this section may take place—(A)in person;(B)at a location agreed to by the parties, in the absence of the alien;(C)through video conference; or(D)through telephone conference.(3)Presence of alienIf it is impracticable by reason of an alien's mental incompetency for the alien to be present at
			 the proceeding, the Attorney General shall prescribe safeguards to protect
			 the rights and privileges of the alien.(4)Rights of the alienIn a proceeding under this section—(A)the alien shall be given the privilege of being represented, at no expense to the Government, by
			 counsel of the alien’s choosing who is authorized to practice in such
			 proceedings;(B)the alien shall be given a reasonable opportunity—(i)to examine the evidence against the alien;(ii)to present evidence on the alien’s own behalf; and(iii)to cross-examine witnesses presented by the Government;(C)the rights set forth in subparagraph (B) shall not entitle the alien—(i)to examine such national security information as the Government may proffer in opposition to the
			 alien’s admission to the United States; or(ii)to an application by the alien for discretionary relief under this Act; and(D)a complete record shall be kept of all testimony and evidence produced at the proceeding.(5)Withdrawal of application for admissionIn the discretion of the Attorney General, an alien applying for admission to the United States
			 may,  and at any time, be permitted to withdraw such application and
			 immediately be returned to the alien’s country of nationality or country
			 of last habitual residence.(d)Decision and burden of proof(1)Decision(A)In generalAt the conclusion of a proceeding under this section, the immigration judge shall determine whether
			 an unaccompanied alien child is likely to be—(i)admissible to the United States; or(ii)eligible for any form of relief from removal under this Act.(B)EvidenceThe determination of the immigration judge under subparagraph (A) shall be based only on the
			 evidence produced at the hearing.(2)Burden of proof(A)In generalIn a proceeding under this section, an alien who is an applicant for admission has the burden of
			 establishing, by a preponderance of the evidence, that the alien—(i)is likely to be entitled to be lawfully admitted to the United States or eligible for any form of
			 relief from removal under this Act; or(ii)is lawfully present in the United States pursuant to a prior admission.(B)Access to documentsIn meeting the burden of proof under subparagraph (A)(ii), the alien shall be given access to—(i)the alien’s visa or other entry document, if any; and(ii)any other records and documents, not considered by the Attorney General to be confidential,
			 pertaining to the alien’s admission or presence in the United States.(e)Orders(1)Placement in further proceedingsIf an immigration judge determines that the unaccompanied alien child has met the burden of proof
			 under subsection
			 (d)(2), the judge shall order the alien to be placed in further
			 proceedings in accordance with section 240.(2)Orders of removalIf an immigration judge determines that the unaccompanied alien child has not met the burden of
			 proof required
			 under subsection (d)(2), the judge shall order the alien removed from the
			 United States without further hearing or review unless the alien claims—(A)an intention to apply for asylum under section 208; or(B)a substantiated fear of persecution.(3)Claims for asylumIf an unaccompanied alien child described in paragraph (2) claims an intention to apply for asylum
			 under section 208 or a substantiated fear of persecution, the officer
			 shall order the
			 alien referred for an interview by an asylum officer under subsection (f).(f)Asylum interviews(1)Defined termIn this subsection, the term substantiated fear of persecution means, after taking into account the credibility of the statements made by the alien in support of
			 the alien’s claim and such other facts as are known to the officer, there
			 is a significant possibility that the alien could establish eligibility
			 for asylum under section 208.(2)Conduct by asylum officerAn asylum officer shall conduct interviews of aliens referred under subsection (e)(3).(3)Referral of certain aliensIf the officer determines at the time of the interview that an alien has a substantiated fear of
			 persecution, the alien shall be held in the custody of the Secretary of
			 Health and Human Services pursuant to section 235(b) of the William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(b)) during further consideration of the application for
			 asylum.(4)Removal without further review if no substantiated fear of persecution(A)In generalSubject to subparagraph (C), if the asylum officer determines that an alien does not have a
			 substantiated fear of persecution, the officer shall order the alien
			 removed
			 from the United States without further hearing or review.(B)Record of determinationThe officer shall prepare a written record of a determination under subparagraph (A), which shall
			 include—(i)a summary of the material facts as stated by the applicant;(ii)such additional facts (if any) relied upon by the officer;(iii)the officer's analysis of why, in light of such facts, the alien has not established a
			 substantiated
			 fear of persecution; and(iv)a copy of the officer’s interview notes.(C)Review of determination(i)RulemakingThe Attorney General shall establish, by regulation, a process by which an immigration judge will
			 conduct a prompt review, upon the alien’s request,  of a determination
			 under subparagraph (A) that the alien does not have a substantiated fear
			 of
			 persecution.(ii)Mandatory componentsThe review described in clause (i)—(I)shall include an opportunity for the alien to be heard and questioned by the immigration judge,
			 either in person or by telephonic or video connection; and(II)shall be conducted—(aa)as expeditiously as possible;(bb)within the 24-hour period beginning at the time the asylum officer makes a determination under
			 subparagraph (A), to the maximum extent practicable; and(cc)in no case later than 7 days after such determination.(D)Mandatory protective custodyAny alien subject to the procedures under this paragraph shall be held in the custody of the
			 Department of Homeland Security—(i)pending a final determination of substantiated fear of persecution; and(ii)after a determination that the alien does not have such a fear, until the alien is removed.(g)Limitation on administrative review(1)In generalExcept as provided in subsection (f)(4)(C) and paragraph (2), a removal order entered in accordance
			 with subsection (e)(2) or (f)(4)(A) is not subject to administrative
			 appeal.(2)RulemakingThe Attorney General shall establish, by regulation, a process for the prompt review of an order
			 under subsection (e)(2) against an alien who claims under oath, or as
			 permitted under penalty of perjury under section 1746 of title 28, United
			 States Code, after having been warned of the penal ties for falsely making
			 such claim under such conditions to have been—(A)lawfully admitted for permanent residence;(B)admitted as a refugee under section 207; or(C)granted asylum under section 208..(b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended
			 by inserting after the item relating to section 235A the following:Sec. 235B. Humane and expedited inspection and screening for unaccompanied alien children..3.Asylum seekers(a)Refugee definedSection 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) is amended—(1)in subparagraph (A), by striking because of persecution or a well-founded fear of persecution
			 on account of and inserting the alien’s life or freedom would be threatened in that country because of the alien’s; and(2)in subparagraph (B), by striking who is
			 persecuted or who has a well-founded fear of persecution on account of and inserting the person’s life or freedom is threatened if the person remains in that country because of the
			 person’s.
				(b)Mandatory detentionSection 208(d) of the Immigration and Nationality Act (8 U.S.C. 1158(d)) is amended by adding at
			 the end the following:(8)DetentionThe Secretary of Homeland Security shall detain any alien seeking asylum under this section until
			 the alien—(A)is removed from the United States in accordance with—(i)an order of removal issued in accordance with section 235(b)(1); or(ii)a final order of removal issued at the conclusion of special removal proceedings conducted pursuant
			 to section 240; or(B)granted asylum under subsection (b)..4.Extension of bar to reentrySection 212(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)) is amended—(1)in subparagraph (A)(i) by striking 5 years and inserting 10 years; and(2)in subparagraph (B)(i)(I), by striking 3 years and inserting 10 years.5.Reporting requirementThe Secretary of Homeland Security shall submit an annual report to Congress that identifies, for
			 the previous 12-month period—(1)the number of aliens unlawfully present in the United States who were apprehended by, or placed in
			 the physical custody of, U.S. Border Patrol or U.S. Immigration and
			 Customs Enforcement;(2)the number of aliens described in paragraph (1) who were deported from the United States pursuant
			 to a final order of removal;(3)the number of aliens described in paragraph (1) who departed from the United States without an
			 order of removal (voluntary departures); and(4)the number of aliens who were granted refugee status or asylum.
